DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 26 August 2022 (hereinafter “the Amendment”) has been entered and considered. Claims 1, 15, 17, and 18 have been amended. Claims 4-5 are canceled. Claims 1-3 and 6-20 are all the claims pending in the application. Claims 1-3, 6-8, 10-14 and 18-19 are rejected. Claims 15-17 are allowed. Claims 9 and 20 are objected to. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
On pages 11-12 of the Amendment, Applicants contend that the combination of Bai, Lessman, and Yamaguchi does not teach or suggest the newly added features of independent claim 1: “determining, by the computing system and based at least in part on the data and a machine-learning model, a geographic orientation of the camera with respect to the travelway based, at least in part, on an illumination variance in the imagery and a time at which the camera generated the data”. In support of this argument, Applicants assert that Yamaguchi does not describe the use of time. 
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ arguments are focused solely on Yamaguchi and therefore cannot show nonobviousness. The Examiner submits that both Bai and Lessman teach the use of time for determining an orientation of a vehicle-mounted camera, as claimed. Yamaguchi is relied upon only for teaching the use of illumination variance in captured imagery for determining vehicle orientation.
Section II and Fig. 2 of Bai disclose that the system uses GPS coordinates to perform map matching to identify the most probable road segments that the vehicle is on, then uses visual tracking for tracking multiple road arcs in the camera images to estimate the lateral position and orientation of the camera with respect to the road coordinate system. Section IV discloses that the tracking of multiple road arcs involves identifying a time (e.g., t and t-1) for each video frame. Thus, Bai teaches “determining…a geographic orientation of the camera with respect to the travelway based, at least in part, on…a time at which the camera generated the data”, as required by the independent claims.
Similarly, [0030-0035] of Lessman discloses identifying a time Δt elapsed between each image captured by the camera 3 as the vehicle moves, characterizing motion of the vehicle based thereon, and using this information to characterize orientation of the vehicle-mounted camera. Thus, Lessman similarly teaches “determining…a geographic orientation of the camera with respect to the travelway based, at least in part, on…a time at which the camera generated the data”, as required by the independent claims.
Thus, the only deficiency of the combination of Bai and Lessman with respect to the newly added features of independent claim 1 is that neither reference expressly discloses that the orientation of the camera is determined based, at least in part, on an illumination variance in the imagery. This feature is taught by Yamaguchi.
As seemingly acknowledged by the Applicants, Yamaguchi discloses projecting a patterned light on the road, calculating temporal changes of road features on which the patterned light is projected based on captured images of the road, and using this information to calculate vehicle orientation (Abstract). Here, Yamaguchi clearly discloses determining orientation of a vehicle-mounted camera “based, at least in part, on an illumination variance in the imagery”, as required by the independent claims. The reasons for combining the references are discussed in the detailed rejection.

Nothing in the claim language precludes the above interpretation of the references. Thus, the combination of Bai, Lessman, and Yamaguchi is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “A Sensor Fusion Framework Using Multiple Particle Filters for Video-Based Navigation” by Bai et al. (cited in IDS filed 9/4/20; hereinafter “Bai”) in view of U.S. Patent Application Publication No. 2017/0278014 to Lessmann et al. (hereinafter “Lessmann”) and further in view of U.S. Patent Application Publication No. 2017/0186186 to Yamaguchi et al. (hereinafter “Yamaguchi”).
As to independent claim 1, Bai discloses a computer-implemented method comprising: receiving, by a computing system, data generated by a camera and representing imagery that includes at least a portion of a physical real-world environment comprising the camera and a travelway (Section II and Fig. 2 disclose a system which receives vision data comprising video frames including the road and surrounding features of the environment; see Fig. 13); and determining, by the computing system and based at least in part on the data, a geographic orientation of the camera with respect to the travelway based, at least in part, on a time at which the camera generated the data (Section II and Fig. 2 disclose that the system uses GPS coordinates to perform map matching to identify the most probable road segments that the vehicle is on, then uses visual tracking for tracking multiple road arcs in the camera images to estimate the lateral position and orientation of the camera with respect to the road coordinate system; Section IV discloses that the tracking of multiple road arcs involves identifying a time (e.g., t and t-1) for each video frame). 
Bai discloses that the road shape is modeled based on the images, and the model learns pertinent features from example images (Section IV(D)). Although this appears to be an implicit disclosure of the use of a machine-learning model, the disclosure of such a machine-learning model is not expressly disclosed. That is, Bai does not expressly disclose that the camera orientation is determined based at least in part on a machine-learning model. Bai also does not expressly disclose that the geographic orientation of the camera is determined based, at least in part, on an illumination variance in the imagery.
Lessmann, like Bai, is directed to determining an orientation of a camera mounted on a vehicle based on images captured by the camera and time stamps for each camera frame (Abstract and [0030-0032]). Lessmann discloses a machine-learning algorithm trained on ground-truth image/camera orientation pairs, the machine-learning algorithm inputting images captured by the camera, and outputting the camera orientation relative to the road surface ([0029-0035, 0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bai to utilize a machine-learning algorithm for deriving camera orientation relative to the road surface based on the images captured by the vehicle-mounted camera, as taught by Lessmann, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately determine camera orientation.
	The proposed combination of Bai and Lessman does not expressly disclose that the geographic orientation of the camera is determined based, at least in part, on an illumination variance in the imagery.
Yamaguchi, like Bai, is directed to determining the orientation of a vehicle based on images captured by a camera mounted on the vehicle (Abstract). In particular, Yamaguchi discloses projecting a patterned light on the road, and calculates temporal changes of road features on which the patterned light is projected in order to calculate vehicle orientation (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Bai and Lessmann to calculate temporal changes in road features upon which patterned light is projected to contribute to the vehicle orientation calculation, as taught by Yamaguchi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance vehicle orientation accuracy.

As to claim 2, the proposed combination of Bai, Lessmann and Yamaguchi further teaches determining, by the computing system, a geographic orientation of the travelway with respect to the physical real-world environment; and determining, by the computing system and based at least in part on the geographic orientation of the camera with respect to the travelway and the geographic orientation of the travelway with respect to the physical real-world environment, a geographic orientation of the camera with respect to the physical real-world environment (Section II and Fig. 2 of Bai disclose that the system uses GPS coordinates to perform map matching to identify the most probable road segments that the vehicle is on (geographic orientation of the road with respect to real-world coordinates), then uses visual tracking for tracking multiple road arcs in the camera images to estimate the lateral position and orientation of the camera with respect to the road coordinate system, and GIS map features are matched to the image features to improve GPS accuracy).

As to claim 11, the proposed combination of Bai, Lessmann and Yamaguchi further teaches communicating, by the computing system, data based at least in part on the geographic orientation to one or more of a geographic-mapping application or a geographic-navigation application (Section II and Fig. 2 of Bai disclose that the camera position and pose is feedback to the GIS system which is a geographic mapping application). 

As to claim 12, the proposed combination of Bai, Lessmann and Yamaguchi further teaches communicating, by the computing system, data based at least in part on the geographic orientation to an augmented reality (AR) application (Section VII and Fig. 13 of Bai disclose that the camera pose/orientation is used in an augmented reality route-planning program in which virtual road signs are superimposed on the road).

As to claim 13, the proposed combination of Bai, Lessmann and Yamaguchi further teaches that a user device comprises the camera; receiving the data comprises receiving, locally, by the user device and from the camera, the data; and determining the geographic orientation comprises determining, locally, by the user device, the geographic orientation (Section VI of Bai discloses that the system is implemented by a camera locally connected to a laptop that performs the disclosed algorithm locally).

As to independent claim 18, Bai discloses one or more non-transitory computer-readable media comprising instructions that when executed by one or more computers cause the one or more computers to perform operations (Section VI discloses that the algorithm is implemented in software and performed using a laptop) comprising: receiving data generated by a camera and representing imagery that includes at least a portion of a physical real-world environment comprising the camera and a travelway having a known orientation with respect to the physical real-world environment (Section II and Fig. 2 disclose a system which receives vision data comprising video frames including the road and surrounding features of the environment; see Fig. 13); determining, based at least in part on the data, a geographic orientation of the camera with respect to the travelway; and determining, based at least in part on the geographic orientation of the camera with respect to the travelway and the known orientation of the travelway with respect to the physical real-world environment, a geographic orientation of the camera with respect to the physical real-world environment based, at least in part, on a time at which the camera generated the data (Section II and Fig. 2 of Bai disclose that the system uses GPS coordinates to perform map matching to identify the most probable road segments that the vehicle is on (geographic orientation of the road with respect to real-world coordinates), then uses visual tracking for tracking multiple road arcs in the camera images to estimate the lateral position and orientation of the camera with respect to the road coordinate system (geographic orientation of the camera with respect to the road), the camera pose being feedback to a GIS system such that GIS map features are matched to the image features to improve GPS accuracy (geographic orientation of the camera with respect to real-world coordinates); Section IV discloses that the tracking of multiple road arcs involves identifying a time (e.g., t and t-1) for each video frame).
Bai discloses that the road shape is modeled based on the images, and the model learns pertinent features from example images (Section IV(D)). Although this appears to be an implicit disclosure of the use of a machine-learning model, the disclosure of such a machine-learning model is not expressly disclosed. That is, Bai does not expressly disclose that the camera orientation is determined based at least in part on a machine-learning model. Bai also does not expressly disclose that the geographic orientation of the camera is determined based, at least in part, on an illumination variance in the imagery.
Lessmann, like Bai, is directed to determining an orientation of a camera mounted on a vehicle based on images captured by the camera and time stamps for each camera frame (Abstract and [0030-0032]). Lessmann discloses a machine-learning algorithm trained on ground-truth image/camera orientation pairs, the machine-learning algorithm inputting images captured by the camera, and outputting the camera orientation relative to the road surface ([0029-0035, 0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bai to utilize a machine-learning algorithm for deriving camera orientation relative to the road surface based on the images captured by the vehicle-mounted camera, as taught by Lessmann, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately determine camera orientation.
	The proposed combination of Bai and Lessman does not expressly disclose that the geographic orientation of the camera is determined based, at least in part, on an illumination variance in the imagery.
Yamaguchi, like Bai, is directed to determining the orientation of a vehicle based on images captured by a camera mounted on the vehicle (Abstract). In particular, Yamaguchi discloses projecting a patterned light on the road, and calculates temporal changes of road features on which the patterned light is projected in order to calculate vehicle orientation (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Bai and Lessmann to calculate temporal changes in road features upon which patterned light is projected to contribute to the vehicle orientation calculation, as taught by Yamaguchi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance vehicle orientation accuracy.

Claims 3, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Lessmann and Yamaguchi and further in view of U.S. Patent Application Publication No. 2019/0009777 to Cheng (hereinafter “Cheng”).
As to claim 3, the proposed combination of Bai, Lessmann and Yamaguchi does not expressly disclose that determining the geographic orientation of the camera with respect to the travelway comprises: determining, based at least in part on the machine-learning model, two possible geographic orientations of the camera with respect to the travelway, the two possible geographic orientations differing by one hundred and eighty degrees; and selecting, from amongst the two possible geographic orientations, the geographic orientation of the camera with respect to the travelway. 
Cheng, like Bai, is directed to judging a vehicle driving direction based on image data from a camera mounted on the vehicle (Abstract and [0036]). Cheng contemplates a scenario in which the vehicle driving direction algorithm arrives at two equally likely candidate directions – 0 degrees and an opposite direction 180 degrees ([0056]). Cheng discloses distinguishing the front end of the vehicle from the rear end in order to select one of the candidate directions ([0057-0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Bai, Lessmann and Yamaguchi to select one of two determined candidate vehicle/camera orientations differing by 180 degrees, as taught by Cheng, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately distinguish the vehicle/camera orientation. 

As to claim 8, the proposed combination of Bai, Lessmann, Yamaguchi and Cheng further teaches that a user device comprises the camera; the user device comprises one or more of a global positioning system (GPS) receiver, a magnetometer, or a wireless-network interface (Section VI of Bai discloses that the system collectively comprises a camera, laptop and GPS receiver); and selecting the geographic orientation of the camera with respect to the travelway comprises: determining, based at least in part on data generated by the one or more of the GPS receiver, the magnetometer, or the wireless-network interface, a geographic orientation of the user device with respect to the physical real- world environment (Section II and VI of Bai discloses that the GPS receiver provides GPS real-world coordinates of the system); and selecting the geographic orientation of the camera with respect to the travelway based at least in part on the geographic orientation of the user device with respect to the physical real-world environment (Section II of Bai discloses that the pose of the camera with respect to the road is performed based on the GPS real-world coordinates of the system).

As to claim 14, the proposed combination of Bai, Lessmann and Yamaguchi further teaches that a user device comprises the camera (Section II of Bai discloses that the system includes a camera). However, Bai discloses that the algorithm is performed locally. That is, the proposed combination of Bai, Lessmann and Yamaguchi does not expressly disclose receiving the data comprises, receiving by a computing system remotely located from the user device and via one or more networks that interface the user device and the computing system remotely located from the user device, the data; and determining the geographic orientation comprises determining, by the computing system remotely located from the user device, the geographic orientation.
Cheng, like Bai, is directed to judging a vehicle driving direction based on image data from a camera mounted on the vehicle (Abstract and [0036]). Cheng discloses that the disclosed algorithm may be executed entirely on the user’s computer (the situation disclosed in Bai) or the algorithm may be performed partly on a remote computer or entirely on a remote computer or server that connects to the user device via a network ([0119]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Bai, Lessmann and Yamaguchi to perform the algorithm remotely on a server that communicates with the user device, as taught by Cheng, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce local computation.

As to claim 19, the proposed combination of Bai, Lessmann and Yamaguchi does not expressly disclose that determining the geographic orientation of the camera with respect to the travelway comprises: determining, based at least in part on the machine-learning model, two possible geographic orientations of the camera with respect to the travelway, the two possible geographic orientations differing by one hundred and eighty degrees; and selecting, from amongst the two possible geographic orientations, the geographic orientation of the camera with respect to the travelway.
Cheng, like Bai, is directed to judging a vehicle driving direction based on image data from a camera mounted on the vehicle (Abstract and [0036]). Cheng contemplates a scenario in which the vehicle driving direction algorithm arrives at two equally likely candidate directions – 0 degrees and an opposite direction 180 degrees ([0056]). Cheng discloses distinguishing the front end of the vehicle from the rear end in order to select one of the candidate directions ([0057-0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Bai, Lessmann and Yamaguchi to select one of two determined candidate vehicle/camera orientations differing by 180 degrees, as taught by Cheng, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately distinguish the vehicle/camera orientation.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Lessmann, Yamaguchi and Cheng and further in view of U.S. Patent Application Publication No. 2018/0357907 to Reiley et al. (hereinafter “Reiley”).
As to claim 6, the proposed combination of Bai, Lessmann, Yamaguchi and Cheng does not expressly disclose that selecting the geographic orientation of the camera with respect to the travelway comprises: identifying, in the imagery, one or more of at least a portion of a building or at least a portion of a different travelway; and selecting the geographic orientation of the camera with respect to the travelway based at least in part on the one or more of the at least a portion of the building or the at least a portion of the different travelway. 
Reiley, like Bai, is directed to analyzing images to determine a location of a device (Abstract). In particular, Reiley discloses extracting from captured images text features of buildings and/or street signs, matching the extracted text features with text features stored in conjunction with map data, and identifying the geographic location of the imaging device based on the matched features and corresponding map data ([0054-0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Bai, Lessmann, Yamaguchi and Cheng to utilize images to determine the geographic location of the camera based on recognized road signs and building text, as taught by Reiley, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately localize the device.

As to claim 7, the proposed combination of Bai, Lessmann, Yamaguchi, Cheng and Reiley further teaches that identifying the one or more of the at least a portion of the building or the at least a portion of the different travelway comprises: recognizing, in the imagery, text associated with the one or more of the at least a portion of the building or the at least a portion of the different travelway; and identifying, based at least in part on the text, the one or more of the at least a portion of the building or the at least a portion of the different travelway ([0054-0055] of Reiley discloses extracting from captured images text features of buildings and/or street signs, matching the extracted text features with text features stored in conjunction with map data, and identifying the geographic location of the imaging device based on the matched features and corresponding map data).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Lessmann and Yamaguchi and further in view of “Leveraging 3D City Models for Rotation Invariant Place-of-Interest Recognition” by Baatz et al. (hereinafter “Baatz”).
As to claim 10, the proposed combination of Bai, Lessmann and Yamaguchi does not expressly disclose that the machine-learning model is based at least in part on training data comprising: a plurality of images cropped from panoramic imagery generated by a camera mounted on a vehicle that includes one or more sensors for determining a geographic orientation of the camera mounted on the vehicle with respect to one or more of: a travelway upon a portion of which the vehicle is traveling while the camera mounted on the vehicle captures the panoramic imagery, or a physical real-world environment comprising the vehicle and the travelway upon the portion of which the vehicle is traveling; and for each image of the plurality of images, a geographic orientation of the image with respect to a travelway upon a portion of which the vehicle was traveling when the camera mounted on the vehicle captured panoramic imagery from which the image was cropped, the geographic orientation of the image being determined based at least in part on data generated by the one or more sensors when the camera mounted on the vehicle captured the panoramic imagery from which the image was cropped. 
Baatz, like Bai, is directed to analyzing images to output camera pose in real world coordinates (Abstract). Baatz discloses an offline training system in which the training data includes perspective images extracted with a 60 degree field of view every 20 degrees of panoramic images captured by a vehicle driving systematically through the streets. For each of these panoramic images (and thus for the extracted perspective images), the camera position and orientation is known from GPS and sensor data (Section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Bai, Lessmann and Yamaguchi to train the model using training data that includes perspective images extracted from panoramic images captured by a vehicle driving systematically through the streets and the known camera position and orientation for each image, as taught by Baatz, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance accuracy of the image recognition results.

Allowable Subject Matter
Claims 15-17 are allowed. 
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663